18‐514 (L) 
Deferio v. City of Syracuse 
                                                                   
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                   
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 8th day of May, two thousand nineteen. 
 
PRESENT:            BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
JAMES DEFERIO, 
                                         Plaintiff‐Appellant, 
 
                                        v.                                            18‐514 (L)*; 18‐516 (XAP) 
 
CITY OF SYRACUSE, 
                                        Defendant‐Appellee, 
 
JOSEPH SWEENY, individually and in his official 
capacity as Captain for the City of Syracuse Police 
Department, JAMEY LOCASTRO, individually and in 
his official capacity as Sergeant for the City of 
Syracuse Police Department, FRANK FOWLER, in his 
official capacity as Chief of Police for the City of 
Syracuse Police Department, 
                                         Defendants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
* The Lead appeal, 18‐514, was dismissed on June 18, 2018.  
                                                                                                 
FOR PLAINTIFF‐APPELLANT:                   NATHAN W. KELLUM, Center for Religious 
                                           Expression, Memphis, Tennessee. 
 
FOR DEFENDANT‐APPELLEE:                    TODD M. LONG, Office of the Corporation 
                                           Counsel, City of Syracuse, Syracuse, New 
                                           York. 
 
FOR AMICUS CURIAE                          Shannon T. OʹConnor, Goldberg Segalla LLP,    
INTERNATIONAL MUNICIPAL                    Syracuse, New York. 
LAWYERS ASSOCIATION: 
 
              Appeal from the United States District Court for the Northern District of 

New York (Kahn, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

              Plaintiff‐appellant James Deferio appeals from a judgment, entered 

February 6, 2018, to the extent it dismissed his claims against defendant‐appellee City of 

Syracuse (the ʺCityʺ).  Deferio asserted constitutional claims against the City and three 

Syracuse police officers for violating his First and Fourteenth Amendment rights by 

requiring him to move from one side of the street to the other when he was seeking to 

express his religious views (about Christianity) during gay pride celebrations in June 

2014 and June 2015 (the ʺPride Festivalsʺ) organized by CNY Pride Inc. (ʺCNY Prideʺ) 

and conducted pursuant to City permits. 

              Following the partiesʹ cross‐motions for summary judgment, on January 

31, 2018, the district court granted the motions in part and denied them in part.  The 

district court held as a matter of law that the two of the three police officers ‐‐ Sergeant 


                                             ‐ 2 ‐ 
 
                                                                                                        
James Locastro and Captain Joseph Sweeny ‐‐ violated Deferioʹs clearly established 

rights under the First Amendment by restricting his speech and awarded him nominal 

damages of $1.00 against them.  The district court further held, however, that the City 

was entitled as a matter of law to dismissal of Deferioʹs municipal liability claims, 

concluding that Deferio had failed to present evidence that the City had adopted any 

unconstitutional policy that caused a violation of his First Amendment rights.1  The 

district court also ruled that Deferio was not entitled to a permanent injunction.   

                        On appeal, Deferio presents two challenges: (1) the district court erred in 

concluding that the City was not subject to municipal liability under Monell v. 

Department of Social Services, 436 U.S. 658 (1978); and (2) he was entitled to a permanent 

injunction prohibiting the City from restricting his religious expression on public 

sidewalks during future Pride Festivals.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

I.      Standard of Review 

                       We review a district courtʹs decision on cross motions for summary 

judgment de novo, construing the evidence with respect to each motion in the light most 

favorable to the non‐moving party.  Scholastic, Inc. v. Harris, 259 F.3d 73, 81 (2d Cir. 

2001); see also Terwilliger v. Terwilliger, 206 F.3d 240, 244 (2d Cir. 2000).  ʺSummary 




                                                 
1      The claims against the third officer were dismissed.  Sweeny and Locastro filed a notice 
of appeal, but their appeal was dismissed after they failed to file an appellate brief. 

                                                     ‐ 3 ‐ 
 
                                                                                                       
judgment is appropriate where there exists no genuine issue of material fact and, based 

on the undisputed facts, the moving party is entitled to judgment as a matter of law.ʺ  

Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir. 2011) (internal quotation marks 

omitted).  Further, we review a district courtʹs denial of a request for a permanent 

injunction for abuse of discretion.  All. for Open Socʹy Intʹl, Inc. v. U.S. Agency for Intʹl 

Dev., 911 F.3d 104, 108 (2d Cir. 2018) (citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 

388, 391 (2006)).2   

II.      Discussion 

            A.          Municipal Liability 

                        To establish municipal liability under 42 U.S.C. § 1983, a plaintiff must 

demonstrate that the deprivation of his constitutional rights was ʺcaused by a 

governmental custom, policy, or usage of the municipality.ʺ  Jones v. Town of East Haven, 

691 F.3d 72, 80 (2d Cir. 2012) (citing Monell, 436 U.S. at 690‐91).  The existence of a 

municipal policy that gives rise to Monell liability can be established in four ways: (1) a 

formal policy endorsed by the municipality, Turpin v. Mailet, 619 F.2d 196, 199 (2d Cir. 

1980); (2) actions directed by the governmentʹs ʺauthorized decisionmakersʺ or ʺthose 



                                                 
2       Deferio argues that this Court reviews a district courtʹs decision to deny injunctive relief 
de novo when it pertains to a First Amendment claim.  While this Court does review a district 
courtʹs legal conclusions de novo when reviewing an order granting a permanent injunction 
regarding First Amendment violations, we review ʺits ultimate decisionʺ for abuse of discretion.  
Expressions Hair Design v. Schneiderman, 808 F.3d 118, 127 (2d Cir. 2015) vacated on other grounds 
by 137 S. Ct. 1144 (2017); see also Open Socʹy, 911 F.3d at 108;  N.Y. Civil Liberties Union v. N.Y.C. 
Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012). 

                                                     ‐ 4 ‐ 
 
                                                                                                    
who establish governmental policy,ʺ Pembaur v. City of Cincinnati, 475 U.S. 469, 481 

(1986); (3) a persistent and widespread practice that amounts to a custom of which 

policymakers must have been aware, see Turpin, 619 F.2d at 199;  or (4) a ʺconstitutional 

violation[] resulting from [policymakersʹ] failure to train municipal employees,ʺ City of 

Canton v. Harris, 489 U.S. 378, 380 (1989).  Once a plaintiff has demonstrated the 

existence of a municipal policy, a plaintiff must then establish a causal connection, or an 

ʺaffirmative link,ʺ between the policy and the deprivation of his constitutional rights.  

Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985); accord Bd. of the Cty. Commʹrs 

v. Brown, 520 U.S. 397, 404 (1997) (holding that plaintiff must ʺdemonstrate that, through 

its deliberate conduct, the municipality was the ʹmoving forceʹ behind the injury 

allegedʺ).  

               Deferio argues that here the City ʺcreat[ed], maintain[ed], and enforce[d] a 

permit zone policy that grants a private permittee [CNY Pride] of a popular public 

event censorial control over words uttered on open and accessible public sidewalks 

bounding the event.ʺ  Appellantʹs Br. at 20.  He contends that this policy ‐‐ which he 

claims gives ʺproprietary controlʺ to a private entity over public city sidewalks, id. at 23 

‐‐ gives rise to municipal liability under Monell because it was (1) formalized in writing 

through a training bulletin promulgated by the Chief of Police to the Syracuse police 

department; (2) ratified by policy‐making officials; and (3) part of a persistent and 

widespread pattern that was enforced as a custom.  We are not persuaded. 



                                              ‐ 5 ‐ 
 
                                                                                               
              First, while the Police Chiefʹs 2016 training bulletin set forth an official 

policy, it simply did not set forth the policy that Deferio contends violated his 

constitutional rights.  The bulletin explains that officers assigned to patrol a permitted 

event must carry a copy of the permit ʺin order to enforce the designated boundaries of 

the permitted event.ʺ  Appʹx at 143.  The bulletin does not set forth a policy that grants 

ʺproprietary controlʺ to a private entity: it says nothing about granting permittees the 

right to exclude individuals based on their views.  Instead, the bulletin merely provides 

that permits are required for assemblies and parades in streets, describes how permits 

can be acquired, and explains that permits are required to help officers ʺdischarge their 

dutiesʺ in protecting the public and coordinating any ʺemergency services to the 

community.ʺ  Appʹx at 143.  To the extent the bulletin shows that some permits may 

cover sidewalks, that alone does not establish an unconstitutional policy because a 

municipality is not per se barred from restricting protected speech on sidewalks or 

other public fora.  See Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989); Zalaski v. 

City of Bridgeport Police Depʹt, 613 F.3d 336, 341 (2d Cir. 2010) (holding that government 

may apply content‐neutral time, place, manner restrictions if they are narrowly tailored 

to serve significant government interests and alternative channels of communication are 

available).  Therefore, the training bulletin was not, as Deferio contends, the cause of 

any First Amendment violation.  




                                             ‐ 6 ‐ 
 
                                                                                                    
              Second, Deferio failed to present any evidence from which a jury could 

find that any policy‐making official ratified a policy that gave ʺproprietary controlʺ over 

public sidewalks to a private entity.  The two permits did not give CNY Pride 

ʺproprietary controlʺ over public sidewalks.  The first permit provided for ʺno speakers 

@ sidewalks,ʺ without regard to content, and apparently was intended simply to bar 

amplification devices on the sidewalks.  Supp. Appʹx at 1158.  In any event, no 

authoritative policymaker endorsed Locastroʹs interpretation that the permit barred 

Deferio from expressing his views by the Pride Festivalʹs entrance.  The second permit 

did give CNY Pride ʺexclusive controlʺ over certain areas, but only ʺfor the limited 

purpose of allowing exclusive use of sound amplification and access to the festival.ʺ  Id. 

at 382.  Moreover, the district court noted that ʺCaptain Sweeny did not merely enforce 

the words of the permit,ʺ but he went beyond the terms of the permit by imposing even 

greater restrictions on Deferioʹs speech.  Appʹx at 203. 

              Third, Deferio has not identified a persistent or widespread practice that 

would rise to the level of a custom for purposes of Monell liability.  Although a policy 

need not be formalized or unconstitutional on its face to meet the Monell standard of 

municipal liability, Deferio fails to demonstrate that officers habitually or customarily 

invoked any policy to systematically violate constitutional liberties.  See Pembaur, 475 

U.S. at 480‐81; Jones, 691 F.3d at 81; Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007).  

The officersʹ invocation of permits on two occasions to restrict Deferioʹs First 



                                              ‐ 7 ‐ 
 
                                                                                                 
Amendment rights do not together constitute a pattern or custom which is ʺso manifest 

as to imply the constructive acquiescence of senior policy‐making officials.ʺ  Sorlucco v. 

N.Y.C. Police Depʹt, 971 F.2d 864, 871 (2d Cir. 1992) (finding that survey conducted by 

appellant which revealed four allegedly discriminatory terminations of female 

employees, and other allegedly discriminatory treatment, cannot alone have constituted 

a custom); Turpin, 619 F.2d at 202 (holding that policy cannot ʺordinarily be inferred 

from a single incident of illegality,ʺ and even multiple incidents, without more, do not 

create custom).  Nor did Deferio allege or otherwise argue that the officersʹ conduct was 

directed at anyone else, which further undercuts Deferioʹs contention that Syracuse had 

a custom or practice of infringing on constitutional rights.  See, e.g., St. Louis v. 

Praprotnik, 485 U.S. 112, 128 (1988) (finding plaintiffʹs failure to allege relevant conduct 

ʺwas ever directed against anyone other than himselfʺ supported conclusion City could 

not be held liable under Monell).     

               Because Deferio failed to demonstrate the existence of a formalized City 

policy, a policy ratified by the Cityʹs decisionmakers, or a custom that caused his 

constitutional injury, the district court properly concluded the City is not subject to 

Monell liability. 

       B.      Permanent Injunction 

               Deferio argues that he was entitled to permanent injunctive relief 

prohibiting the City from restraining his future religious expression during Pride 



                                              ‐ 8 ‐ 
 
                                                                                              
Festivals, but that argument fails.  To obtain a permanent injunction, a plaintiff must 

ʺsucceed on the merits and show the absence of an adequate remedy at law and 

irreparable harm if the relief is not granted.ʺ  Roach v. Morse, 440 F.3d 53, 56 (2d Cir. 

2006) (citation and internal quotations marks omitted).  Here, the district court did not 

err in denying Deferioʹs request for permanent injunctive relief because Deferio did not 

succeed on the merits, as he failed to show that the City violated his First Amendment 

rights regarding his religious expression.  Thus, we need not decide whether there is an 

adequate remedy at law or a chance of irreparable harm absent relief, and Deferio is not 

entitled to permanent injunctive relief. 

                                            *     *     * 

              We have considered Deferioʹs remaining arguments and find them to be 

without merit.  Accordingly, the judgment of the district court is AFFIRMED. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 9 ‐